DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/20/2021 has been entered. Applicant’s amendment to the claims has overcome the anticipation rejection under 35 U.S.C. § 102(a)(1) previously presented in the Final Office Action mailed 09/20/2021. 
Claim status
Claims 1 – 6 remain pending
Claims 1, 5 and 6 are amended
In view of the amendment filed on 12/20/2021, the following new grounds of rejections are necessitated by the amendment. See the response to arguments section for a discussion of Applicant’s arguments.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Applicant is respectfully remined that the manner of operating the device (apparatus) does not differentiate apparatus claim from the prior art, as per MPEP 2114 (II)):


New Grounds of Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a measurement unit which measures a film thickness of the film at each position in a predetermined direction; an adjustment unit which changes the film thickness at each position" in lines 3 – 4.  The limitation “at each position” makes the claim vague and indefinite, since prior to  lines 3-4 in claim 5, there is no mention of “a position,” hence there is no certain way of interpreting what the meets-and-bounds of what  the applicant is interpreting as “each position” in a plurality of positions in a predetermined direction; an adjustment unit which changes the film thickness at each position of the plurality positions measured --. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilh Prof Dr Predoehl (DE 4000530 A1, with machine English translation; Wilh) in view of YAMAMURA et al. (with machine English translation of application no. JP-2014087157-A; JP’157).
Regarding claim 1. Wihl discloses a film forming apparatus (FIG. 1) comprising: 

a measurement unit (thickness measuring device, 8) which measures a film thickness the film in a predetermined direction (FIG. 1); 
an adjustment unit (segmented control zone, 13) which changes the film thickness ([0004], ll. 61-64); and 
a controller (computer, 12) which controls the adjustment unit such that the film thickness approaches a target film thickness ([0010], ll. 139-141).
However, Wihl is silent to “wherein: the controller performs control such that a reference film thickness is taken as the target thickness and the film thickness approaches the reference film thickness until the film thickness falls within an allowable thickness range, and after the film thickness falls within the allowable thickness range, the controller changes the target film thickness to a film thickness which is thinner than the reference film thickness at a position at which the measured film thickness is thicker than the reference film thickness and performs control such that the film thickness approaches the changed target film thickness.

In the same field of endeavor of extrusion apparatus equipped with a thickness adjustment systems [0001], JP’157 discloses a resin film extrusion apparatus comprising a T-die, wherein a resin melted during a purge off-line or a film formed by cooling and solidifying a resin thickness is measured using a thickness measurement sensor and plurality of lip width adjusting mechanisms capable of adjusting the lip width of the T die, a feeding mechanism for measuring the thickness measuring sensor while moving the measuring sensor in the width direction of the T die, and a position detecting sensor for detecting the position of the film thickness measuring sensor in the width direction of the T die [0010].

At [0036], JP’157 discloses that the width direction film thickness profile previously set and input as a target value (“a reference film thickness”) by a computer is input, and compared with the measured width direction film thickness profile, and the difference is calculated. 
At [0037] discloses that, it is possible to output to the lip width adjusting mechanism (analogous to the claimed “adjusting unit”) of the die and perform the feedback control on the basis of the data of the difference between the measured width direction film thickness profile and the previously set width direction film thickness profile in order to match the set width direction film thickness profile, and discloses that PID control is desirable, but other control methods may be used.
JP’157 at [0024] discloses that the plurality of width direction film thickness profiles (measurements) are output to a lip width adjusting mechanism 20 (analogous to the claimed adjusting unit) provided in a plurality of width direction of the die, making possible to realize a uniform film thickness of the molten resin in the width direction of the die, by making a difference from a preset width direction film thickness profile (analogous to the claimed “reference film thickness”) and adjusting a lip width of each lip width adjusting mechanism 20 on the basis of the difference in the width of the die (analogous to the claimed “the controller changes the target film thickness to a film thickness which is thinner than the reference film thickness at a position at which the measured film thickness is thicker than the reference film thickness”). 
JP’157 at [0020] teaches that the embodiment makes it possible to reduce the loss of resin material, film, and improves adjustment time due to an off-line film thickness adjustment performed in an in-line manner.

It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Wihl’s film forming apparatus so that the controller performs control such that a reference film thickness is taken as the target thickness and the apparatus will be capable of perform control as the film thickness approaches a reference film thickness until the film thickness falls within an allowable thickness range, and after the film thickness falls within the allowable thickness range, the controller changes the target film thickness to a film thickness which is thinner than the reference film thickness at a position at which the measured film thickness is thicker than the reference film thickness and performs control such that the film thickness approaches the changed target film thickness, as taught by JP’157.
One of ordinary skill in the art would have been motivated to modify Wihl in view of JP’157, since JP’157 teaches that such control makes possible to reduce the loss of resin material, film, and improves adjustment time due to an off-line film thickness adjustment performed in an in-line manner. [0020].

Regarding claim 2. Wilh/JP’157 discloses the film forming apparatus according to claim 1, wherein the controller sets, as the target film thickness, the film thickness in which the film thickness is thinner than a predetermined reference film thickness at a position at which the measured film thickness is thicker than the predetermined reference film 2Application No. 16/113,329Docket No.: 880635-0116-USO1 thickness and the film thickness is thicker than the reference film thickness at a position at which the measured film thickness is thinner than the reference film thickness – see Wilh at [0006 and 0010], and FIG. 1, and JP’157 at [0035-37].

Regarding claim 3. Wilh/JP’157 discloses film forming apparatus according to claim 2, wherein the controller sets, as the target film thickness, the film thickness is obtained by inverting the measured film thickness with respect to the reference film thickness.
Wilh discloses that the target film thickness is obtain by measuring (done by the thickness measuring device, 8) the  thickness error profile of the plastic film produced with its systematic thickness-plus errors and/or thickness-minus errors, and converting the measured thickness error profile to an inverse thickness error profile, the inverse thickness error profile is then feed by the controller 12 to the adjusting unit (annular gap adjusting device, 5), to that the gap width of the annular gap nozzle can be changed by the adjusting unit 5 according to the thickness error profile and/or the inverse thickness error profile. [0004].
However, Wihl is silent to, wherein the controller performs control such that a reference film thickness is taken as the target thickness and the film thickness approaches the reference film thickness until the film thickness falls within an allowable thickness range.

It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Wihl’s film forming apparatus so that the controller performs control such that a reference film thickness is taken as the target thickness and the film thickness approaches the reference film thickness until the film thickness falls within an allowable thickness range, as taught by JP’157.
One of ordinary skill in the art would have been motivated to modify Wihl in view of JP’157, since JP’157 teaches that such control makes possible to reduce the loss of resin material, film, and improves adjustment time due to an off-line film thickness adjustment performed in an in-line manner. [0020].


Regarding claim 5. Wilh discloses a film forming apparatus (FIG. 1) comprising: 
a die device (annular gap nozzle having an annular gap adjusting device 5; [0010]) which extrudes a molten resin in a tube shape to form a film [0001]; a measurement unit (8) which measures a film thickness of the film at a plurality of positions in a predetermined direction (FIG. 1); an adjustment unit (13) which changes the film thickness at each position of the plurality of positions measured [0004]; and a controller (12) which controls the adjustment unit such that the film thickness at each position approaches a reference film thickness [0010], and
3Application No. 16/113,329Docket No.: 880635-0116-USO1the controller controls, after the film thickness falls within the allowable thickness range, the adjustment unit such that a film thickness of a portion of the film thicker than the reference film thickness is temporarily thinner than the reference film thickness at a predetermined timing and a film thickness of a portion of the film thinner than the reference film thickness is temporarily thicker than the reference film thickness at a predetermined timing – analogous to Wilh’s disclosure in [0004], 
“The thickness error profile determined (measured) is sent to a computer which is programmed to determine the inverse thickness error profile.”, and [0010], “The measured values of the thickness measuring device 8 and the measuring device 11 for the number of film layers are fed to the computer 12. This controls the annular gap setting device 5.” See FIG. 2.

	However, Wihl is silent to, wherein the controller performs control such that a reference film thickness is taken as the target thickness and the film thickness approaches the reference film thickness until the film thickness falls within an allowable thickness range.
It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Wihl’s film forming apparatus so that the controller performs control such that a reference film thickness is taken as the target thickness and the film thickness 
One of ordinary skill in the art would have been motivated to modify Wihl in view of JP’157, since JP’157 teaches that such control makes possible to reduce the loss of resin material, film, and improves adjustment time due to an off-line film thickness adjustment performed in an in-line manner. [0020].

Regarding claim 6, Wilh discloses a film forming apparatus (FIG. 1) comprising: 
a die device (annular gap nozzle having an annular gap adjusting device 5; [0010]) configured to: 
extrude, from the die device, molten resin to form a film, 
adjust, while the die device extrudes the molten resin, a film thickness of the film [0001]; 
a measurement unit (8) configured to: 4Application No. 16/113,329Docket No.: 880635-0116-USO1 
obtain, by measuring the film thickness, a measured film thickness (see FIG. 1, and [0010]); and 
a controller (12) comprising: 
a target film thickness generating unit which generates, based on the measured film thickness when the controller determines that the film thickness is within an allowable thickness range of a reference film thickness ([0010], ll. 139-141, and FIG. 2), 
a target film thickness (see FIG. 2, x-axis is a target film thickness from which deviations are measured), wherein the controller (12) is configured to: 
output, after the target film thickness generating unit generates the target film thickness, a command that causes the die device (equivalent to the annular gap nozzle with annular gap adjusting device 5), and output, when the controller determines that the film thickness of the film is not within the allowable thickness range, a command that causes the die device to adjust the film thickness toward 
“The thickness error profile determined (measured) is sent to a computer which is programmed to determine the inverse thickness error profile.”, and [0010], “The measured values of the thickness measuring device 8 and the measuring device 11 for the number of film layers are fed to the computer 12. This controls the annular gap setting device 5” (analogous to the claimed “die”) – hence, and output from the controller to the adjustment unit. See FIG. 2.

However, Wihl is silent to, wherein the controller performs control such that a reference film thickness is taken as the target thickness and the film thickness approaches the reference film thickness until the film thickness falls within an allowable thickness range, and after the film thickness falls within the allowable thickness range, the controller changes the target film thickness to a film thickness which is thinner than the reference film thickness at a position at which the measured film thickness is thicker than the reference film thickness and performs control such that the film thickness approaches the changed target film thickness.
It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Wihl’s film forming apparatus so that the controller performs control such that a reference film thickness is taken as the target thickness and the apparatus will be capable of perform control as the film thickness approaches a reference film thickness until the film thickness falls within an allowable thickness range, and after the film thickness falls within the allowable thickness range, the controller changes the target film thickness to a film thickness which is thinner than the reference film thickness at a position at which the measured film thickness is thicker than the reference film thickness and performs control such that the film thickness approaches the changed target film thickness, as taught by JP’157.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilh in view of JP’157, as applied to claim 1, and further in view of BAYER BERND (EP-2514580-A2, with machine English translation; Bayer).
Regarding claim 4. Wihl/JP’157 discloses the film forming apparatus according to claim 1, except for, wherein the controller divides the measured film thickness into a plurality of section thicknesses and, based on one section thickness of the plurality of divided section thicknesses, changes the target film thicknesses of other sections.
	Nonetheless, Wilh discloses that the computer take into account that the length of the individual layers increases from layer to layer (similar to the claimed “plurality of divided of section thickness”) when a coil is wound up to calculate the inverse thickness error profile, which need not have the same amplitude as the thickness error profile, and further states that different amplitudes are permissible and can be compensated for by coordinating the number of layers that are wound onto one another with the thickness error profile or the inverse thickness error profile. ([0004], ll. 72-74)
	
In the same field of endeavor of apparatus and methods for regulating the film thickness profile of single or multi-layer tubular films produced in blown film systems by detecting the thickness profile of the film tube [0001], Bayer discloses his method achieves a uniform thickness profile of the film, while at the same time achieving that the tendency to wrinkles, sagging, surface defects and film defects of the film caused by the mechanical stress from the rotating units are minimized [0007]. 

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wilh/JP’157’s apparatus so that the controller divides the measured film thickness into a plurality of section thicknesses and, based on one section thickness of the plurality of divided section thicknesses, changes the target film thicknesses of other sections, as taught by Bayer.
	One of ordinary skill in the art would have been motivated to modify Wilh/JP’157 in view of Bayer, since Bayer teaches that his method achieves a uniform thickness profile of the film, while at the same time it is achieving that the tendency to wrinkles, sagging, surface defects and film defects of the film caused by the mechanical stress from the rotating units are minimized [0007].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, Applicant’s arguments are based on newly amended limitations, which have been addressed by the new grounds of rejection above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712